 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 1 of 8 Page ID #:1




 1   J. PAUL MOORHEAD, State Bar # 240029
       Email: moorhead@luch.com
 2   LAQUER, URBAN, CLIFFORD & HODGE LLP
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5
     Counsel for Plaintiffs, Trustees of the
 6   Directors Guild of America – Producer Health Plan, et al.
 7
 8                                 UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE DIRECTORS                       Case No. 2:21-cv-601
     GUILD OF AMERICA – PRODUCER
12   HEALTH PLAN; and TRUSTEES OF
     THE DIRECTORS GUILD OF                          COMPLAINT FOR BREACH
13   AMERICA – PRODUCER PENSION                      OF WRITTEN COLLECTIVE
14   PLANS,                                          BARGAINING AGREEMENTS,
                                                     RELATED TRUST AGREEMENTS,
15                   Plaintiffs,                     AND SECTION 515 OF ERISA

16                   vs.
17   NU IMAGE, INC., a California
     corporation; MILLENNIUM FILMS,
18   INC., a Delaware corporation; OLYMPUS
     PRODUCTIONS, INC., a Nevada
19   corporation; and PADRE NUESTRO
     PRODUCTIONS, LLC, a Louisiana
20   limited liability company,
21
                     Defendants.
22
23
24             Plaintiffs complain and allege as follows:
25                                   JURISDICTION AND VENUE
26             1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of the
27   Employee Retirement Income Security Act of 1974 (“ERISA”) [29 U.S.C.
28   § 1132(e)(1)], which grants the United States District Court jurisdiction over civil

                                                     1
     1510713                                                                            Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 2 of 8 Page ID #:2




 1   actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
 2   § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
 3   benefit plan governed by ERISA. Such jurisdiction exists without respect to the amount
 4   in controversy or the citizenship of the parties, as provided in section 502(f) of ERISA
 5   [29 U.S.C. § 1132(f)].
 6             2.   This Court also has jurisdiction of this case pursuant to section 301(a) of
 7   the Labor Management Relations Act of 1947 (“LMRA”) [29 U.S.C. § 185(a)], which
 8   grants the United States original jurisdiction over suits for violation of contracts
 9   between an employer and a labor organization in an industry affecting commerce,
10   without respect to the amount in controversy and the citizenship of the parties.
11             3.   Pursuant to section 502(e)(2) of ERISA [29 U.S.C. § 1132(e)(2)] and
12   section 301(a) of the LMRA [29 U.S.C. § 185(a)], this Court has personal jurisdiction
13   over the Defendants, and venue is proper, in that this is the district in which the
14   Plaintiffs’ trust funds are administered and in which moneys are due and payable by
15   Defendants to Plaintiffs.
16             4.   To the extent this Complaint sets forth any state law claims, this Court has
17   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
18                                            PARTIES
19             5.   The Directors Guild of America – Producer Health Plan and the Directors
20   Guild of America – Producer Pension Plans (collectively the “Plans”) are express trusts
21   created pursuant to written declarations of trust (“Trust Agreements”) between the
22   Directors Guild of America, Inc. (“DGA”) and various employers in the motion picture
23   and television production industry. The DGA is a labor organization representing
24   employees in the motion picture and television business, an industry affecting
25   commerce within the meaning of section 302 of the LMRA [29 U.S.C. § 186].
26             6.   The Plans are maintained for the purpose of providing their participants
27   and beneficiaries with medical and pension benefits. The Plans are now, and were at all
28   times material to this action, “multiemployer plan[s]” within the meaning of section

                                                   2
     1510713                                                                            Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 3 of 8 Page ID #:3




 1   3(37)(A) of ERISA [29 U.S.C. § 1002(37)(A)], and “trust fund[s]” within the meaning
 2   of section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)].
 3             7.    Plaintiffs are the trustees (“Trustees”) of the Plans. The Trustees are
 4   “fiduciar[ies]” of the Plans as defined in section 3(21)(A) of ERISA [29 U.S.C.
 5   § 1002(21)(A)].
 6             8.    Plaintiffs are informed and believe, and thereon allege, that at all times
 7   material herein, Defendant Nu Image, Inc. (“Nu Image”) has been a corporation
 8   organized and existing by virtue of the laws of the state of California, with its principal
 9   place of business located in Los Angeles County, California.
10             9.    Plaintiffs are informed and believe, and thereon allege, that at all times
11   material herein, Defendant Millennium Films, Inc. (“Millennium Films”) has been a
12   corporation organized and existing by virtue of the laws of the state of Delaware, with
13   its principal place of business located in Los Angeles County, California.
14             10.   Plaintiffs are informed and believe, and thereon allege, that at all times
15   material herein, Defendant Olympus Productions, Inc. (“Olympus Productions”) has
16   been a corporation organized and existing by virtue of the laws of the state of Nevada,
17   with its principal place of business located in the state of Nevada.
18             11.   Plaintiffs are informed and believe, and thereon allege, that at all times
19   material herein, Defendant Padre Nuestro Productions, LLC (“Padre Nuestro
20   Productions”) has been a limited liability company organized and existing by virtue of
21   the laws of the state of Louisiana, with its principal place of business located in the state
22   of Louisiana.
23             12.   Plaintiffs are informed and believe, and thereon allege, that at all times
24   material herein, Nu Image, Millennium Films, Olympus Productions, and Padre Nuestro
25   Productions (collectively the “Defendants”) were each an “employer” engaged in
26   “commerce” and in an “industry affecting commerce,” as those terms are defined and
27   used in sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and
28   within the meaning and use of section 301(a) of the LMRA [29 U.S.C. § 185(a)].

                                                   3
     1510713                                                                            Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 4 of 8 Page ID #:4




 1                        APPLICABLE BARGAINING AGREEMENTS
 2             13.   Plaintiffs are informed and believe, and thereon allege, that under the terms
 3   of written agreements with the DGA, Millennium Films and Nu Image agreed to be
 4   bound by and guarantee all obligations of its production affiliates under the terms and
 5   conditions of written multi-employer collective bargaining agreements between the
 6   DGA and motion picture and television producers known as the DGA Basic Agreement
 7   and the Freelance Live and Tape Television Agreement (collectively the “CBAs”). The
 8   CBAs incorporate by reference the terms and conditions of the Trust Agreements.
 9   Millennium Films and Nu Image are now, and at all times material to this action were
10   bound to the CBAs and to the Trust Agreements.
11             14.   Plaintiffs are informed and believe, and thereon allege, that Padre Nuestro
12   Productions and Olympus Productions are “production affiliates” of Millennium Films
13   and Nu Image.
14             15.   Plaintiffs are informed and believe, and thereon allege, that in or around
15   April 2012, Padre Nuestro Productions executed and delivered to the DGA a Letter of
16   Adherence, whereby Padre Nuestro Productions agreed to be bound by all obligations
17   under the terms and conditions of the CBAs and the Trust Agreements. Padre Nuestro
18   Productions is now, and at all times material to this action was bound to the CBAs and
19   to the Trust Agreements.
20             16.   Plaintiffs are informed and believe, and thereon allege, that in or after
21   April 2012, Olympus Productions guaranteed the obligations of Padre Nuestro
22   Productions under the CBAs.
23                                      CLAIM FOR RELIEF
24                     Breach of Written Collective Bargaining Agreements,
25                          Trust Agreements, and Section 515 of ERISA
26             17.   Plaintiffs hereby refer to, and incorporate herein, paragraphs 1 through 16
27   above to the same effect as if set forth verbatim.
28   ///

                                                    4
     1510713                                                                            Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 5 of 8 Page ID #:5




 1             18.   By the terms and provisions of the CBAs and/or Trust Agreements, and at
 2   all times material herein, Defendants were obligated to pay the Plans contributions
 3   based on a percentage of gross receipts arising from the exploitation of a DGA-covered
 4   project in supplemental markets, including free television, pay television, and home
 5   video/DVD markets (“Residual Contributions”).
 6             19.   By the terms and provisions of the CBAs and/or Trust Agreements, and at
 7   all times material herein, Defendants were obligated to permit the Trustees to audit or
 8   cause the audit of Defendants’ pertinent records to assess whether Defendants are in
 9   compliance with their obligation to make contributions to the Plans, including Residual
10   Contributions.
11             20.   Defendants are “employer[s]” as defined and used in section 3(5) of
12   ERISA [29 U.S.C. § 1002(5)].
13             21.   Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
14   who is obligated to make contributions to a multiemployer plan under the terms of the
15   plan or under the terms of a collectively bargained agreement shall, to the extent not
16   inconsistent with law, make such contributions in accordance with the terms and
17   conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
18   U.S.C. § 1145], Defendants are obligated to pay Residual Contributions to the Plans.
19             22.   Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every employer
20   shall … maintain records with respect to each of his employees sufficient to determine
21   the benefits due or which may become due to such employees.” Pursuant to section 429
22   of ERISA [29 U.S.C. § 1059], Defendants are obligated to maintain records sufficient to
23   allow the Trustees to determine the contributions owed by Defendants to the Plans.
24             23.   In or around July 2019, the Trustees conducted an audit (“Audit”) of
25   Defendants’ pertinent records to assess whether Defendants paid the proper amount of
26   Residual Contributions to the Plans during the period of January 1, 2016, through June
27   30, 2017, pursuant to the terms of the CBAs and the Trust Agreements. The Audit
28   revealed that Defendants failed to pay the Plans all Residual Contributions based on the

                                                  5
     1510713                                                                       Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 6 of 8 Page ID #:6




 1   exploitation of the picture Olympus Has Fallen in Supplemental Markets. Pursuant to
 2   the Audit, Defendants owe the Plans $28,253.00 for Residual Contributions. Failure to
 3   pay this amount to the Plans is a breach of the CBAs and Trust Agreements, and is a
 4   violation of section 515 of ERISA [29 U.S.C. § 1145].
 5             24.   Plaintiffs are informed and believe, and thereon allege, that Defendants
 6   owe, but have failed to pay additional amounts of Residual Contributions to the Plans,
 7   not presently known to the Trustees, to be established by proof.
 8             25.   Pursuant to the CBAs, Trust Agreements, and section 502(g)(2)(B) of
 9   ERISA [29 U.S.C. § 1132(g)(2)(B)], Defendants owe the Plans interest on all unpaid
10   Residual Contributions from the dates the sums were originally due to the Plans until
11   paid. The amount of said interest will be established by proof.
12             26.   Pursuant to the CBAs, Trust Agreements, and section 502(g)(2)(C) of
13   ERISA [29 U.S.C. § 1132(g)(2)(C)], Defendants are obligated to pay to the Plans
14   liquidated damages for the detriment caused by the failure of Defendants to timely pay
15   Residual Contributions to the Plans. These liquidated damages are calculated at the
16   greater of 20% of any unpaid Residual Contributions, or the amount of interest owed by
17   Defendants to the Plans. Defendants owe the Plans at least $5,650.60 for liquidated
18   damages. The exact amount of liquidated damages owed by Defendants to the Plans
19   will be established by proof.
20             27.   Pursuant to the CBAs, Trust Agreements, and section 502(g)(2)(D) of
21   ERISA [29 U.S.C. § 1132(g)(2)(D)], Defendants agreed that in the event of any
22   delinquency, it would pay all legal and auditing costs in connection therewith, whether
23   incurred before or after litigation is commenced. It has been necessary for the Trustees
24   to engage legal counsel and incur audit costs for the purpose of collecting contributions
25   and damages, and the Trustees are entitled to their reasonable attorneys’ fees and audit
26   costs in connection therewith. The exact amount of the legal fees and audit costs due
27   and payable has not been ascertained at this time. These amounts shall be established
28   by proof.

                                                  6
     1510713                                                                        Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 7 of 8 Page ID #:7




 1             28.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the
 2   Court may grant such other legal or equitable relief as the Court deems appropriate. As
 3   part of the Trustees’ judgment, the Trustees shall request the Court to:
 4                   A.    Order Defendants and their representatives, agents and associates, to
 5   provide a full and complete accounting for, and tracing the use of, all unpaid
 6   contributions and identify all property, real or personal, tangible or intangible, that are
 7   the result, whether in whole or in part, of the use of any unpaid contributions;
 8                   B.    Order Defendants and their representatives, agents and associates, to
 9   post and deliver either a good faith deposit, or a performance bond issued in favor of the
10   Plans, in an amount determined by the Court to be appropriate;
11                   C.    Order the creation of a constructive trust on all applicable property,
12   and order the transfer of the applicable property to the Plans; and
13                   D.    Order Defendants and their representatives, agents and associates, to
14   pay to the Plans all amounts due the Plans, including, but not limited to, the unpaid
15   contributions, damages, interest, legal fees, audit costs and other expenses and damages
16   incurred.
17                                              PRAYER
18             WHEREFORE, the Trustees pray for judgment as follows:
19             1.    For unpaid contributions and other damages for breach of the CBAs, Trust
20   Agreements and ERISA in amounts as proved;
21             2.    For liquidated damages in amounts as proved;
22             3.    For interest at the applicable rate on all amounts due from their respective
23   due dates until paid;
24             4.    For the Trustees’ audit costs in amounts as proved;
25             5.    For the Trustees’ reasonable attorneys’ fees in amounts as proved;
26             6.    For costs of suit incurred herein; and;
27             7.    For such additional relief as this Court deems just and proper, including,
28   but not limited to, the following:

                                                     7
     1510713                                                                              Complaint
 Case 2:21-cv-00601-CBM-RAO Document 1 Filed 01/22/21 Page 8 of 8 Page ID #:8




 1                A.     An Order directing Defendants, their representatives, agents and
 2   associates, to provide a full and complete accounting for, and tracing the use of, all
 3   unpaid contributions and identify all property, real or personal, tangible or intangible,
 4   that are the result, whether in whole or in part, of the use of any unpaid contributions;
 5                B.     An Order for the creation of a constructive trust on all applicable
 6   property, and an Order for the transfer of the applicable property to the Plans; and
 7                C.     An Order directing Defendants, their representatives, agents and
 8   associates, to pay to the Plans all amounts due the Plans, including, but not limited to,
 9   the unpaid contributions, damages, interest, legal fees, audit fees and other expenses
10   and damages incurred.
11
12   Dated: January 22, 2021          LAQUER, URBAN, CLIFFORD & HODGE LLP
13                                    By: /S/ - J. Paul Moorhead
                                          J. Paul Moorhead
14
                                          Counsel for Plaintiffs, Trustees of the Directors
15                                        Guild of America – Producer Health Plan and
                                          Trustees of the Directors Guild of America –
16
                                          Producer Pension Plans
17
18
19                         WAIVER OF JURY RIGHT
20   Dated: January 22, 2021          LAQUER, URBAN, CLIFFORD & HODGE LLP
21                                    By: /S/ - J. Paul Moorhead
                                          J. Paul Moorhead
22
                                          Counsel for Plaintiffs, Trustees of the Directors
23                                        Guild of America – Producer Health Plan and
                                          Trustees of the Directors Guild of America –
24
                                          Producer Pension Plans
25
26
27
28

                                                  8
     1510713                                                                           Complaint
